   Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 1 of 23 PageID #:29




                            UNITED STATES DISTRICT COURT

        NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

In re: Lion Air Flight JT 610 Crash             Lead Case: 1:18-cv-07686
                                                Case Nos.: 1:19-cv-03415 and 1:19-cv-05311
RINI EKA A. SOEGIYONO,                          (Soegiyono Actions)
Administrator of the Estate of NIAR RURI
SUNARNIATI SOEGIYONO, deceased, et              Related to Case No.: 1:19-cv-07686 (Nurdin
al.                                             Action)
           Plaintiff,
                                                Assigned for all purposes to the Hon. Thomas
       vs.                                      M. Durkin

THE BOEING COMPANY, a corporation,              PLAINTIFF RINI EKA A. SOEGIYONO’S
                                                CONTESTED MOTION FOR AN ORDER
                                                APPOINTING A PROFESSIONAL
                              Defendants.       GUARDIAN AD LITEM FOR MINOR-
RINI EKA A. SOEGIYONO,                          PLAINTIFFS F.F.N.W. and F.S.N.W
Administrator of the Estate of ANDRI
WIRANOFA, deceased, et al.                      Hearing Information
                                                Date:      May 14, 2020
              Plaintiff,                        Time:      9AM
                                                Courtroom: 1441 (Judge Thomas Durkin)
       vs.

THE BOEING COMPANY, a corporation,

              Defendants.


Related to:

NURDIN RAKHMAN SEMENDAWAI,
Administrator of the Estate of ANDRI
WIRANOFA, deceased, et al.

              Plaintiff,

       vs.

THE BOEING COMPANY, a corporation,

              Defendants




                                            i
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 2 of 23 PageID #:30




                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that, on May 14, 2020, at 9AM, or as soon thereafter as the

matter may be heard before the Honorable Judge Thomas M. Durkin, in Courtroom 1441, of the

United States District Court for the Northern District of Illinois, located at 219 S. Dearborn

Street, Chicago, Illinois 60604, Plaintiff RINI EKA A. SOEGIYONO (“Plaintiff Soegiyono”

and/or “Ms. Soegiyono”), as the Administrator of the Estate of NIAR RURI SUNARNIATI

SOEGIYONO (“Decedent Soegiyono”), will, and hereby does, move the Court, pursuant to

Federal Rules of Civil Procedure, Rule 17(c), for an order appointing a professional guardian ad

litem for Decedent Soegiyono and Decedent ANDRI WIRANOFA’s orphaned minor daughters,

F.F.N.W. and F.S.N.W..

       An order appointing a professional guardian ad litem is urgent and necessary to protect

the interests of the orphaned minor daughters F.F.N.W. and F.S.N.W. in their claims against

Defendant THE BOEING COMPANY (“Defendant” and/or “Boeing”) for the deaths of their

parents, Decedent Soegiyono and Decedent Wiranofa. A professional guardian ad litem will best

protect the orphaned minors from the exploitation and harm caused and created by the actions

and adverse interests of Decedent Wiranofa’s father, Plaintiff NURDIN RAKHMAN

SEMENDAWAI (“Nurdin”) and Plaintiff Nurdin’s counsel of record, HERRMANN LAW

GROUP (“Herrmann”).

       Not only have Plaintiff Nurdin and his counsel Herrmann consistently placed their

financial interests above the well-being of F.F.N.W. and F.S.N.W., but he and his counsel

Herrmann have endangered and impeded their ability to settle their claims. Plaintiff Nurdin has

ransacked the assets of Decedent Soegiyono and unlawfully signed a release and discharge of

Decedent Wiranofa’s heirs’ legitimate claims against Defendant. Herrmann refuses to concede

the jeopardy in which Plaintiff Nurdin has placed the orphan children’s claims. Herrmann and

Nurdin refuse to acknowledge that Nurdin acted without authority to release and discharge the

minor plaintiffs’ claims for the death of Decedent Wiranofa. If allowed to continue, Herrmann

and Nurdin imminently threaten the fair and just resolution of the orphans’ claims by: (i)

                                                 ii
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 3 of 23 PageID #:31




increasing the probability of a dismissal as released and discharged; (ii) strengthening

Defendant’s position on a forum non conveniens motion to dismiss; and (iii) failing to act

appropriately and timely to finalize settlement with Defendant.

       Ms. Soegiyono and her counsel of record have repeatedly proposed to Plaintiff Nurdin

and Herrmann that they allow Ms. Soegiyono to globally settle with Boeing all claims related to

Decedents Soegiyono and Wiranofa’s death and sequester all settlement proceeds in a trust

account, while Ms. Soegiyono and Plaintiff Nurdin resolve later any dispute regarding the

allocation of those proceeds. Any issue concerning said allocations and Ms. Soegiyono, and

Plaintiff Nurdin’s respective counsels’ claims for fees and costs, could then be resolved at a later

date without hindering or harming the children’s claims. Rather than agree to these terms in

order to ensure F.F.N.W. and F.S.N.W. obtain full settlement value, as opposed to a markedly

discounted value or nothing in the event of a dismissal, Plaintiff Nurdin and Herrmann have

refused them and failed to present any reasonable alternative. Indeed, Nurdin and Herrmann have

engaged in unethical gamesmanship, ensnaring Ms. Soegiyono in a classic bait and switch scam.

They initially authorized Ms. Soegiyono to globally settle, which she did, but then turned around

and asserted to Boeing that she lacks standing to do so and used the negotiated settlement

amount as a floor for their own future negotiations with Defendant.

       Accordingly, F.F.N.W. and F.S.N.W. desperately need a third-party, professional guardian

ad litem appointed to protect their interests from the adverse interests of their grandfather,

Plaintiff Nurdin, and his counsel at Herrmann, who have consistently demonstrated that their

own financial interests appear to be paramount to the interests of the girls.1

       This motion is based on this notice and the concurrently filed and/or attached

memorandum of points and authorities, declarations (filed in camera under seal), and exhibits;


1 Indeed, Plaintiff Nurdin and Herrmann’s conduct may justify an order disqualifying Herrmann
as counsel for F.F.N.W. and F.S.N.W. Plaintiff Nurdin’s interests are now irreconcilably adverse
to the children’s interests, and Herrmann cannot represent both Nurdin and the girls. Ms.
Soegiyono accordingly reserves her rights to bring such a motion or the court may exercise its
right to disqualify Herrmann sua sponte.
                                                  iii
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 4 of 23 PageID #:32




any further briefing or evidence that may be filed in support of this motion; and any further

arguments or evidence that may be submitted at any hearing of this matter.


Dated: April 30, 2020                        /s/ Brian S. Kabateck, Esq.
                                             Attorney for Plaintiff RINI SOEGIYONO,
                                             Administrator of the Estate of NIAR RURI
                                             SUNARNIATI SOEGIYONO

                                             KABATECK LLP
                                             Brian S. Kabateck, Cal. State Bar No. 152054
                                             (admitted pro hac vice)
                                             bsk@kbklawyers.com
                                             Christopher B. Noyes, Cal. State Bar No. 270094
                                             (admitted pro hac vice)
                                             cn@kbklawyeers.com
                                             633 West Fifth Street, Suite 3200
                                             Los Angeles, CA 90071
                                             Tel: 213-217-5000
                                             Fax: 213-217-5010


                                             /s/ Sanjiv N. Singh, Esq.
                                             Attorney for Plaintiff RINI SOEGIYONO,
                                             Administrator of the Estate of NIAR RURI
                                             SUNARNIATI SOEGIYONO

                                             SANJIV N. SINGH, APLC
                                             Sanjiv N. Singh, Cal. State Bar No. 193525
                                             admin@sanjivnsingh.com
                                             1650 South Amphlett Blvd. Suite 220
                                             San Mateo CA 94402
                                             Tel: 650-389-2255
                                             Fax: 415-358-4006




                                                iv
      Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 5 of 23 PageID #:33




                                              Table of Contents

Table of Contents.............................................................................................1
Table of Authorities…………………………………………………………………. 3
NOTICE OF MOTION.................................................................................... ii
I.    INTRODUCTION .....................................................................................4
II.   FACTS ......................................................................................................6
        A.       Decedents Andri Wiranofa & Niar Soegivono……………………..6
        B.       Complaints Filed For Estates Of Decedents Wiranofa &
                 Soegiyono………………………………………………………………...6
        C.       History of Wiranofa Family Emotional And Physical Abuse…...7
        D.       Ms. Soegiyono’s Immediate Care & Custody Of The
                 Children………………………………………………………………....8
        E.       Nurdin’s Theft Of Decedents Soegiyono & Wiranofa’s Official
                 Documents During Funeral………………………………………….8
        F.       Nurdin’s Fraud To Obtain Governmental Insurance Benefit
                 For The Death of Niar Soegiyono.…………………………………..9
        G.       Nurdin’s Fraud To Obtain An Invalid Guardianship Order….10
        H.       Nurdin’s Isolation Of The Children, Harming Their
                 Well-Being, And Wrongful Seizure Of Family Assets………….11
        I.       Nurdin’s History Of Greed In This Action, Including The
                 Fraudulent Release & Discharge Of Decedent Wiranofa’s
                 Heirs’ Claims…………………………………………………………...12

        J.      Nurdin and Herrmann Decline All Constructive Action………12

III. THIS COURT SHOULD APPOINT A PROFESSIONAL GUARDIAN

      AD LITEM TO PLAINTIFFS MINORS F.F.N.W. and F.S.N.W TO



                                                        1
     Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 6 of 23 PageID #:34




     PROTECT THEIR INTERESTS IN THIS LITIGATION........................ 14
IV. MS. SOEGIYONO ATTEMPTS TO RESOLVE THE INSTANT
     MOTION, IN GOOD FAITH, PRIOR TO ITS FILING ......................... 16
V.   CONSLUSION………………………………………………………………....18




                                          2
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 7 of 23 PageID #:35




                                    Table of Authorities

                                                CASES
T.W. by Enk v. Brophy,
  124 F.3d 893, 895 (7th Cir. 1997) .............................................................. 14
In re Chicago, Rock Island & Pacific R.R.,
  788 F.2d 1280, 1282 (7th Cir. 1986) .......................................................... 14
Noe v. True,
  507 F.2d 9, 11 (6th Cir. 1974) .................................................................... 14
1 Ad Hoc Comm. of Concerned Teachers on Behalf of Minor & Under-Age
  Students v. Greenburgh No. 1Union Free Sch. Dist.,
  873 F.2d 25, 29 (2d Cir. 1989) ................................................................... 15
Chrissy F. by Medley v. Mississippi Dep't of Pub. Welfare,
  883 F.2d 25, 27 (5th Cir. 1989) ................................................................. 15
Adelman ex rel. Adelman v. Graves,
  747 F.2d 986, 1988 (5th Cir.1984) ............................................................. 15
Hoffert v. General Motors Corp.,
  656 F.2d 161, 164 (5th Cir.1981) cert. denied, 456 U.S. 961, 102 (1982) .. 15
Roberts v. Ohio Cas. Ins. Co.,
  256 F.2d 35, 39 (5th Cir. 1958) .................................................................. 00


                                           STATUTES

Federal Rules of Civil Procedure, Rule 17(c)…………………………………...ii,14




                                                   3
     Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 8 of 23 PageID #:36




                     MEMORANDUM OF POINTS AND AUTHORITIES

    I.      INTRODUCTION

         An order appointing a professional guardian ad litem 2 in this matter is urgent and

necessary because this case should, first and foremost, be about the best interests of the two

minor daughters, Plaintiff F.F.N.W. (DOB 10/3/2007, age 12) and Plaintiff F.S.N.W. (DOB

9/12/2011, age 8), left tragically orphaned by the crash of Lion Air Flight JT610. Moving

Plaintiff RINI SOEGIYONO (“Ms. Soegiyono”), the maternal aunt of the two girls and sister of

their deceased mother, Decedent NIAR RURI SURNARIATI SOEGIYONO (“Decedent Niar

Soegiyono” or “Decedent Soegiyono”), did not sign any agreement to release or discharge

Defendant THE BOEING COMPANY (“Defendant” and/or “Boeing”). Instead, Ms. Soegiyono

hired moving counsel to bring this action to represent the interests of the orphans F.F.N.W. and

F.S.N.W. While Ms. Soegiyono has consistently acted in the interests of the girls, Plaintiff

NURDIN RAKHMAN SEMENDAWAI (“Nurdin”), the girls’ paternal grandfather and father to

Decedent ANDRI WIRANOFA (“Decedent Wiranofa”), within days of the crash, falsified

documents to secure payment of a small governmental travel insurance death benefit and,

subsequently, fraudulently signed an agreement releasing and discharging claims against

Defendant for the death of Decedent Wiranofa. As discussed in detail below, Plaintiff Nurdin has

consistently falsified documents to fraudulently usurp assets and claims belonging to the children




2As set forth in greater detail under Section III, Ms. Soegiyono recommends two qualified and
experienced professional guardians ad litem in the Illinois area:
    (i)    Paul S. Franciszkowic of FMS Law Group LLC (see
           https://www.fmslawgroup.com/our-professionals/paul-s-franciszkowicz/); or
    (ii)   Leynee A. Cruz of Chuhak & Tecson (see
           https://www.chuhak.com/?t=3&A=15368&format=xml&p=5027).
Ms. Soegiyono, however, is receptive to any professional guardians ad litem approved or
previously used by this Court.
                                                  4
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 9 of 23 PageID #:37




and Decedent Soegiyono’s heirs. He placed the girls’ claims and well-being in danger. Almost

one year after the crash, he hired the HERRMANN LAW GROUP (“Herrmann”) to,

subsequently and belatedly, file an action approximately one month ago asserting claims

regarding the death of Decedent Wiranofa. Although Herrmann and Nurdin initially authorized

Ms. Soegiyono to reach a global settlement of all claims arising from the deaths of Decedents

Soegiyono and Wiranofa, they then pulled a “bait and switch” scam when Ms. Soegiyono

reached a fair and reasonable settlement in principal. Herrmann and Nurdin then asserted to

Boeing that Ms. Soegiyono lacks standing to represent the heirs’ claims and used the negotiated

amount achieved by Ms. Soegiyono’s counsel as the “floor” for its own future negotiations with

Defendant. Ms. Soegiyono, her counsel, and the mediator handling all Lion Air Flight JT610

claims have repeatedly proposed to Herrmann and Nurdin that they put aside their dispute

without waiving any rights, work with Ms. Soegiyono to globally settle all claims, including the

minor plaintiffs’ claims, and appoint a third-party professional trustee to maintain all settlement

proceeds in a trust account. This proposal would have avoided any risk of dismissal of the minor

plaintiffs’ claims on forum non conveniens grounds. Nurdin and Herrmann have steadfastly and

cavalierly refused to accept this proposal without any logical or reasonable justification or

proposed alternative. A professional guardian ad litem is therefore necessary now to protect the

girls’ interests. (It is not requested, necessary, or appropriate for this court to address custody

issues—those issues shall be resolved in Indonesia after this matter.) In addition, said guardian

ad litem can retain counsel of their choosing for the girls in this case so that settlement can be

finalized. Whether that counsel is Soegiyono’s counsel, who are not conflicted and may

effectively represent the girls interests as they have been doing, or any other attorney does not

matter provided said counsel can put the interests of the girls first. All counsel, in discharge of



                                                  5
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 10 of 23 PageID #:38




their ethical and moral responsibilities, should join in this request to do the right thing by these

girls.

    II.       FACTS

              A.     Decedents Andri Wiranofa & Niar Soegiyono

           Husband and wife, Decedent Wiranofa and Decedent Soegiyono, tragically died during

Lion Air Flight JT610 when Defendant’s Boeing 737-MAX 8 Aircraft crashed on October 29,

2018, in Indonesia, leaving their two minor daughters, F.F.N.W. and F.S.N.W., orphaned, alone,

in pain, and grieving the sudden and incomprehensible death of their parents. (Declaration of

Sanjiv N. Singh (“Singh Decl.”) at Ex. 14 [Complaint].) At the time of Decedent Soegiyono’s

death, her own parents were deceased, and, in addition to her two minor daughters, she was

survived by two adult siblings, her sister and brother: Ms. Soegiyono and Non-Party Triwidya A.

Soegiyono. (Id. at Ex. 1 [Declaration of Heirs].) At the time of Decedent Wiranofa’s death, he

was survived by his parents: his father Plaintiff Nurdin and mother Dewi Afriza (“Afriza”). (Id.

at ¶ 3.)

              B.     Complaints Filed For Estates Of Decedents Wiranofa & Soegiyono

           On May 21, 2019, Ms. Soegiyono filed this wrongful death and survival action in the

United States District Court, Northern District of Illinois, entitled Rini Eka A. Soegiyono,

Administrator of the Estate of Niar Ruri Sunarniati Soegiyono, vs. The Boeing Company, Case

No. 1:19-cv-03415, on behalf of Decedent Soegiyono’s estate to represent the interests of the

estate, its heirs, and, most importantly, the orphaned nieces F.F.N.W. and F.S.N.W. (Singh Decl.

at Ex. 14 [Niar Soegiyono Complaint] and at ¶ 6.) On August 6, 2019, seeing that no one was

taking action for the girls interests in the Wiranofa claims, Ms. Soegiyono also filed a wrongful

death and survival action in the same Court, entitled Rini Eka A. Soegiyono, Administrator of the



                                                  6
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 11 of 23 PageID #:39




Estate of Andri Wiranofa, Case No. 1:19-cv-05311, on behalf of Decedent Wiranofa’s estate to

represent and protect the interests of her orphaned nieces F.F.N.W. and F.S.N.W.. (Id. at Ex. 15

[Andri Wiranofa Complaint] and at ¶ 7.) On March 17, 2019, Plaintiff Nurdin belatedly filed a

wrongful death and survival action in the same Court, Case No. 1:18-cv-07686 purportedly on

behalf of Decedent Wiranofa’s estate and the girls. (Ex. 16 [Nurdin Complaint].)

           C.      History of Wiranofa Family Emotional And Physical Abuse

       Prior to Decedent Soegiyono’s untimely passing, she clearly expressed to her children’s

nanny, Hartini, and sister, Ms. Soegiyono, that, in the event of her death, Ms. Soegiyono, should

care for, and take custody of, her daughters. (Singh Decl. at Ex. 2 [Declaration of Hartini, dated

1/30/2020 (“Hartini Decl.”)], at ¶ 4.) Decedent Soegiyono’s wishes were rooted in the emotional

and physical abuse she both observed and personally experienced with Decedent Wiranofa due to

his father Plaintiff Nurdin. (Ex. 7 [Supplemental Declaration of Hartini, dated 2/13/2020

(“Hartini Supp. Decl.”)], at ¶¶ 3-6.) In the time leading up to Decedent Soegiyono’s death,

Decedent Wiranofa became visibly agitated after visits from his father Nurdin, where Nurdin

would demand money from the family and then criticize and belittle his own son. (Id.)

Decedent Wiranofa, in turn, released his fury and temper on Decedent Soegiyono, emotionally

and physically tormenting her on repeated occasions by pointing a pistol at her head, throwing

objects at her, and breaking household items, like a mug or portrait, without any regard for the

children who ran and hid in the bedroom or bathroom with their nanny. (Id.; Ex. 6 [Lunar

Soegiyono Decl.], at ¶¶ 9-12, 14.) Decedent Soegiyono believed that her husband’s abuse and

violence stemmed from his father, Nurdin’s, abuse; she thus wanted her sister, Ms. Soegiyono, to

care for her children in the event of her death. (Id. at Ex. 7 [Hartini Supp. Decl.], at ¶ 6; Ex. 6

[Lunar Soegiyono Decl.], at ¶ 12.) This was particularly true where Nurdin and his wife Afriza



                                                  7
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 12 of 23 PageID #:40




had no meaningful relationship with the children, and had never made any effort to show

affection towards them while Decedents Soegiyono and Wiranofa were still living. (Id. at Ex. 7

[Hartini Supp. Decl.], at ¶¶ 4-10; Ex. 6 [Lunar Soegiyono Decl.], at ¶¶ 5-8, 13, 15.)

           D.      Ms. Soegiyono’s Immediate Care & Custody Of The Children

       Consistent with her sister’s wishes, Ms. Soegiyono immediately took custody of F.F.N.W.

and F.S.N.W., moving into their family home on or about October 29, 2018, so that the children

were not completely displaced from everything they have known. (See generally, Singh Decl. at

Ex. 2 [Hartini Decl.]; Ex. 4 [Rini Soegiyono Decl.]; Ex. 5 [Satria Decl.]; Ex. 6 [Lunar Soegiyono

Decl.].) Ms. Soegiyono immediately began caring for them, feeding them, comforting them,

watching over them, keeping them in school, and providing for their financial needs. (See

generally, Singh Decl. at Ex. 2 [Hartini Decl.]; Ex. 4 [Rini Soegiyono Decl.]; Ex. 5 [Satria

Decl.]; Ex. 6 [Lunar Soegiyono Decl.].)

           E.      Nurdin’s Theft Of Decedents Soegiyono & Wiranofa’s Official

                   Documents During Funeral

       Ms. Soegiyono took the children to their mother, Decedent Soegiyono’s funeral, on or

about November 6, 2018. (Singh Decl. at Ex. 4 [Rini Soegiyono Decl.], at ¶ 9; Ex.5 [Satria

Decl.], at ¶ 6; Ex. 6 [Lunar Soegiyono Decl.], at ¶ 6.) To their horror, not a single member of

Decedent Wiranofa’s immediate family, in particular Nurdin and Afriza, attended the funeral to

comfort the girls as they mourned the loss of their beloved mother. (Singh Decl. at ¶¶ 12-13; Ex.

4 [Rini Soegiyono Decl.], at ¶ 9-10; Ex.5 [Satria Decl.], at ¶ 6; Ex. 6 [Lunar Soegiyono Decl.], at

¶ 6-7.) Nurdin showed a complete lack of respect and support for their mother Decedent

Soegiyono. (Singh Decl. at ¶¶ 12-13; Ex. 4 [Rini Soegiyono Decl.], at ¶ 9-10; Ex.5 [Satria

Decl.], at ¶ 6; Ex. 6 [Lunar Soegiyono Decl.], at ¶ 6-7.) Nurdin also used the time to ransack the



                                                 8
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 13 of 23 PageID #:41




family home for official government papers belonging to Decedents Soegiyono and Wiranofa

that he needed and immediately used to fraudulently cash in on their deaths. (Singh Decl. at ¶¶

12-13; Ex. 4 [Rini Soegiyono Decl.], at ¶ 9-10; Ex.5 [Satria Decl.], at ¶ 6; Ex. 6 [Lunar

Soegiyono Decl.], at ¶ 6-7.)

           F.      Nurdin’s Fraud To Obtain Governmental Insurance Benefit For The

                   Death of Niar Soegiyono

       Indonesia provided the direct heirs of victims who died in the Lion Air flight JT610, such

as F.F.N.W. and F.S.N.W., with a governmental travel accident insurance death benefit. (Singh

Decl. at ¶ 13.) To obtain the benefit, heirs needed to only submit a declaration and official

documentation, such as identification cards, registered family cards, death certificates, or similar

official documents. (Id.) Nurdin, having stolen Decedent Soegiyono’s government papers from

their family home, signed a declaration, on or about November 8, 2018, fraudulently declaring

himself as guardians of the minors F.F.N.W. and F.S.N.W. to collect the children’s promised

proceeds for the death of their mother and use for his own purposes. (Singh Decl., at ¶ 12-13;

see also Ex. 4 [Rini Soegiyono Declaration] at ¶ 9.) Nurdin appears nowhere on the Declaration

of Heirs for Decedent Soegiyono and, on November 8, 2018, had absolutely no basis whatsoever

to claim that he was a guardian for the girls. (Cf. Singh Decl. at Ex. 1 and at ¶¶ 12-13.)

       To make matters worse, Nurdin posed smiling for a photo with a government official

handing him the check for the children’s travel accident death benefit, and he posed at the home

of the Decedents right underneath the main family portrait in the home’s main living room.

(Singh Decl. at ¶ 13; Ex. 9 [Photo of Nurdin & Check].)




                                                  9
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 14 of 23 PageID #:42




           G.      Nurdin’s Fraud To Obtain An Invalid Guardianship Order

        On November 19, 2018, a meeting was held at the Decedents’ home in Jakarta with the

Indonesian State Prosecutor’s Office to determine the appropriate guardian for the children and

coordinate a psychological evaluation of the girls necessary to determine custody issues. (Singh

Decl. at Ex. 4 [Rini Soegiyono Declaration] at ¶ 11.) At that meeting, it was plainly stated by one

of the children and Ms. Soegiyono that Decedent Soegiyono wanted Ms. Soegiyono to take

custody of her children in the event of her death. (Id.)

       Nurdin must have recognized for some time that Ms. Soegiyono would likely be

appointed as the children’s guardian. As such, prior to the meeting, he had secretly and

fraudulently filed a petition, that very same month of November 2018, in a religious tribunal in

Bogor, far outside the jurisdiction of Jakarta where the children and Ms. Soegiyono lived, to

obtain an invalid order awarding him custody of the children, without anyone else knowing.

(Singh Decl. at ¶ 15.) The Bogor religious tribunal was not made aware of the existence of

family in Jakarta or the proceedings occurring in Jakarta, and, instead, was falsely led to believe

that Nurdin was actively caring for the children unopposed. (Id. at ¶ 15, Ex. 10.) Under these

false pretenses, the Bogor religious tribunal, lacking jurisdiction over family matters in Jakarta,

issued an invalid order by December of that year purporting to grant Nurdin custody of the

children, as the only purported available family member to take custody of the children—without

notice to Ms. Soegiyono, or an opportunity to be heard, and without having any psychological

evaluation completed in accord with the Jakarta State Prosecutor’s Office’s direction. (Singh

Decl. at Ex. 10, Ex. 3.) This order is believed to be void, and its validity will be litigated in

Indonesia. (Id. at Ex. 3)




                                                  10
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 15 of 23 PageID #:43




           H.      Nurdin’s Isolation Of The Children, Harming Their Well-Being, And

                   Wrongful Seizure Of Family Assets

       Nurdin’s emotional abuse did not merely include his refusal to participate in the

children’s mother’s funeral. He proactively isolated the children, dismissing their nanny Hartini

in or around November and December 2018, forcing their beloved aunt Ms. Soegiyono out of

their home in approximately March 2020, threatening the girls with Rini Soegiyono’s arrest if

they contact her, locking the children out of their parents’ bedrooms, forbidding the children

from speaking about their parents, and generally exuding a cold and uncaring disregard for them

similar to that caught in the photo he took receiving benefit money. (See generally Singh Decl.

at Ex. 7 [Hartini Supp. Decl.]; Ex. 2 [Hartini Decl.]; Ex. 4 [Rini Soegiyono Decl.]; Ex. 5 [Satria

Decl.]; Ex. 6 [Lunar Soegiyono Decl.].) The children are terrified of Nurdin. (Ex. 7 [Hartini

Supp. Decl.], at ¶¶ 8-10; Ex. 4 [Rini Soegiyono Decl.], at ¶¶ 14-18; Ex. 5 [Satria Decl.], at ¶ 6;

Ex. 6 [Lunar Soegiyono Decl.], at ¶¶ 7-8, 13, 15.) Several individuals, having no financial

interest in the children, including the children’s former nanny, Hartini, and cousins Lunar

Soegiyono and Hibar Satria, have all attested to the emotional abuse and detriment to the

children’s well-being. (Id.) During the COVID-19 pandemic, the girls have been isolated and

alone under Nurdin video surveillance with servants with the home, while the Nurdin clan

remains isolated 1 hour away in Bogor which is a COVID-19 hotspot. Nurdin did not provide

them care other than servants before the pandemic, and now is further prevented from doing so

due to his age and physical location. (Singh Decl. at ¶ 30.) Moreover, Nurdin’s attempt to isolate

the children can only be derived from his own-self-interest. While isolating the children, he and

his agents have coordinated the seizure of the Decedents’ assets (cars, house deeds, cash) without




                                                 11
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 16 of 23 PageID #:44




any consultation with Decedent Soegiyono’s family members and heirs. (Singh Decl. at Ex. 2, 3,

4, 5, 6, 7, 8, 9 and 10; see also Singh Decl. at ¶¶ 11-17.)

           I.      Nurdin’s History Of Greed In This Action, Including The Fraudulent

                   Release & Discharge Of Decedent Wiranofa’s Heirs’ Claims.

       Nurdin’s financial motives are not solely revealed by his fraud to usurp the children’s

governmental travel death benefit in or around November 2018, his fraudulent misleading of the

Bogor religious tribunal, or his theft of family assets. His greed and the lengths to which he will

go are revealed in the fraudulent release and discharge of the children’s claims against

Defendant. (Singh Decl. at Ex. 5 [Satria Decl.], at ¶ ¶5-7; Ex. 6 [Lunar Soegiyono Decl.], at ¶ 7;

Ex. 4 [Rini Soegiyono Decl.], at ¶ 7.)

       In the initial months after the crash, Nurdin had absolutely no valid authority to act on

behalf of F.F.N.W. and F.S.N.W. Yet he signed an agreement to discharge and release Decedent

Wiranofa’s heirs claims against Lion Air, Boeing, and other component manufacturers. (Singh

Decl. at ¶ 15.) In so doing, he fraudulently attempted to appropriate the children’s claims for a

small sum of quick cash far below the claims’ value. (Singh Decl. at ¶ 15.)

       It appears that Nurdin also attempted to intimidate government officials to release the

death certificate of Decedent Soegiyono for no conceivable purpose other than to obtain

additional monies through either a release and discharge of the children’s claims arising from the

death of Decedent Soegiyono or to obtain the Boeing non-litigation claim fund proceeds

administered through the Feinberg Law Offices. (Singh Decl. at ¶ 17.)

           J.      Nurdin and Herrmann Decline All Constructive Action

       Beginning in and around November 2019, Ms. Soegiyono’s counsel informed Herrmann

of their concerns regarding Nurdin’s interference with Ms. Soegiyono’s attempts to settle the



                                                  12
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 17 of 23 PageID #:45




children’s claims with Defendant. They also informed them of Nurdin’s ongoing pattern of abuse

and fraudulent conduct designed and carried out to advance Nurdin’s interests to the detriment of

the children’s interests. (Singh Decl. at ¶ 18.) Herrmann did nothing meaningful to address

these disclosures.

       In January 2020, Ms. Soegiyono’s counsel met with Herrmann to walk Nurdin’s counsel

through a power point presentation summarizing the evidence counsel gathered regarding

Nurdin’s misconduct and to emphasize the importance of setting aside any dispute that would

undermine the settlement of the children’s claims. At this meeting, Herrmann contradicted itself,

responded disinterestedly, ignored repeated attempts to come to an agreement that would protect

the children, and, to date, utterly failed to meaningfully refute or rebut any of the facts outlined

above or present any evidence to the contrary. (Singh Decl. at ¶¶ 18-26.)

       Shortly thereafter, Herrmann and Nurdin initially authorized Ms. Soegiyono to reach a

global settlement of all claims arising from the deaths of Decedents Soegiyono and Wiranofa.

(Singh Decl. at ¶18(d).) When Ms. Soegiyono reached a fair and reasonable settlement in

principal for a global amount, Nurdin and Herrmann then pulled a “bait and switch”. (Id. at ¶¶

19-20.) They asserted that Ms. Soegiyono lacks standing to represent the heirs’ claims and used

the negotiated amount as the “floor” for their own future negotiations with Defendant. Defendant

has refused to participate in further settlement until the issues are resolved.

       Repeatedly, Plaintiff Soegiyono, her counsel, and the meditator handling all Lion Air

Flight JT610 claims have proposed reasonable and just solutions to ensure the swift and fair

resolution of the orphans’ claims, without waiver of Nurdin and Ms. Soegiyono’s dispute

regarding the appropriate representative or guardian for the children. (Singh Decl. at ¶ 31.) Ms.

Soegiyono has proposed that she globally settle with Defendant all claims for Decedents



                                                  13
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 18 of 23 PageID #:46




Soegiyono and Wiranofa’s heirs and estates for an amount that would be, in its entirety, placed in

a trust account administered by a third-party professional trustee. (Id.) Additionally, the dispute

regarding the appropriate guardian or representative, standing, and Nurdin’s release and

discharge would not provide Defendant reason to seek dismissal of the children’s claims on

grounds of forum non conveniens. (Id.) Once a global settlement is reached and all related funds

sequestered, Nurdin, Ms. Soegiyono, and their respective counsel can agree upon an allocation

and, if necessary, seek Court action to resolve any remaining dispute between them. (Id.) There is

absolutely no legitimate conceivable reason to refuse this proposal. (Id. ) The only logical

conclusion that can be reached for rejecting the current proposal would be to control the

settlement funds, including any attorneys’ fees. (Id.)

   III.       THIS COURT SHOULD APPOINT A PROFESSIONAL GUARDIAN AD

              LITEM TO MINOR PLAINTIFFS F.F.N.W. and F.S.N.W TO PROTECT

              THEIR INTERESTS IN THIS LITIGATION.

          In view of the facts set forth above and the Singh Declaration in camera, this Court

should appoint a professional guardian ad litem for the minors to protect their interests in this

litigation. The facts set forth above demand that the Court quickly intervene on their behalf.

          It is well-established that “[i]f the general representative has a conflict of interest, or fails

without reason to sue or defend, the child may with the court's permission sue by another next

friend, or the court may appoint a guardian ad litem for the child.” T.W. by Enk v. Brophy, 124

F.3d 893, 895 (7th Cir. 1997) (internal quotations omitted); In re Chicago, Rock Island & Pacific

R.R., 788 F.2d 1280, 1282 (7th Cir. 1986). A federal court may appoint such guardians as

necessary for the protection of the child’s interests. See Fed. R. Civ. P., Rule 17(c); Noe v. True




                                                     14
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 19 of 23 PageID #:47




       , 507 F.2d 9, 11 (6th Cir. 1974); 1 Ad Hoc Comm. of Concerned Teachers on Behalf of

Minor & Under-Age Students v. Greenburgh No. 1Union Free Sch. Dist., 873 F.2d 25, 29 (2d

Cir. 1989). Thus, federal courts have the express authority “to appoint a guardian ad litem to the

situation where the general representative's interests conflict with those of the person she is

supposed to represent.” Chrissy F. by Medley v. Mississippi Dep't of Pub. Welfare, 883 F.2d 25,

27 (5th Cir. 1989); Adelman ex rel. Adelman v. Graves, 747 F.2d 986, 1988 (5th Cir.1984);

Hoffert v. General Motors Corp., 656 F.2d 161, 164 (5th Cir.1981) cert. denied, 456 U.S. 961,

102 (1982); Roberts v. Ohio Cas. Ins. Co., 256 F.2d 35, 39 (5th Cir. 1958).

       A professional guardian ad litem should be appointed to represent the interests of the

minors to protect them from Nurdin and its counsel Herrmann in this litigation. As set forth

more fully above, Nurdin has not only endangered the children’s well-being by isolating them,

stifling their sorrow, prohibiting them from entering their parents’ bedroom or speaking of their

parents, and threatening them with Ms. Soegiyono’s arrest if they contact her, but he has also

taken calculated steps to undermine the children’s ability to recover full and fair compensation

for the death of their parents in this US litigation. Nurdin and Herrmann have refused all just and

reasonable means to resolve any dispute regarding standing and allocation of settlement proceeds

in order to maximize the children’s recovery and prevent any harm to their claims.

       Ms. Soegiyono recommends appointing one of the following two qualified professional

guardians ad litem in the Illinois area: Paul S. Franciszkowic of FMS Law Group LLC (see

https://www.fmslawgroup.com/our-professionals/paul-s-franciszkowicz/) or Leynee A. Cruz of

Chuhak & Tecson (see https://www.chuhak.com/?t=3&A=15368&format=xml&p=5027 ). Both

attorneys have considerable experience in dealing with minor-litigants and other dependents who

require professional representation. Courts have previously appointed both attorneys as



                                                 15
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 20 of 23 PageID #:48




professional guardians ad litem. Of note, Mr. Franciszkowic has also been a licensed attorney for

nearly three decades, lectured extensively on guardianship and related issues at local law

schools, and published numerous articles. Aside from Mr. Franciszkowic and Ms. Cruz, Ms.

Soegiyono is receptive to any professional guardian ad litem approved or trusted by this Court.

          This case should never be about attorneys’ fees or Nurdin’s greed or the greed of counsel.

It should only be about providing some justice and financial support to F.F.N.W. and F.S.N.W.,

two orphaned daughters who suddenly and tragically lost both of their parents in the Lion Air

Flight JT610 crash. While this Court may not be able to award custody of the children to

someone who makes the children’s interests paramount to their own, this Court can appoint a

professional guardian ad litem to protect their interests in this litigation. The guardian ad litem

would select counsel of their choosing, be it Ms. Soegiyono’s counsel or other attorney, and

protect the viability and value of the children’s claim from Nurdin and Herrmann’s adverse and

self-serving interests.

    IV.      MS. SOEGIYONO ATTEMPTS TO RESOLVE THE INSTANT MOTION, IN

             GOOD FAITH, PRIOR TO ITS FILING.

          Pursuant to Judge Thomas M. Durkin’s general order applying Local Rule 37, Ms.

Soegiyono, by and through her counsel of record, telephonically conferred, in good faith, on or

before today with all parties interested in the instant motion to resolve the issues presented,

including: Nurdin, by and through its counsel Herrmann; Herrmann; and Defendant by and

through its counsel. Defendant has not asserted an objection or stated whether it would join in

the instant motion or oppose it; they have asked moving counsel to inform the Court that if they

have issues, they will file a response in writing. (Singh Decl. at ¶ 32.) Defendant was made

aware that there will be an in camera filing that contains sensitive jointly privileged information




                                                  16
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 21 of 23 PageID #:49




or attorney work product and that Plaintiff Soegiyono believes Defendant should not be

permitted access to that information. (Id.)

       Nurdin and Herrmann have asserted an objection, and indeed during the process of

meeting and conferring, engaged in more erratic behavior. (Singh Decl. at ¶ 31.) Indeed,

Herrmann and his own co-counsel Mark Lindquist seemed to have different information on

different days, and seemed to not be in touch with each other given inconsistencies of their

statements. (Id.) More concerningly, at one point, they purported to have “Indonesian counsel”

advising them but the individuals whom they put up as their Indonesian counsel appear to be

Herrmann’s former client from a U.S. mass tort in the State of Washington and his former

client’s wife and the former client’s friend, none of whom are believed to be qualified counsel in

Indonesia based on the investigations of Plaintiff Soegiyono’s well respected and recognized

counsel. (Id.) During email communication with Herrmann’s group, his so called Indonesian

counsel’s email address appeared defunct and nonexistent. (Id.) This is extremely concerning as

it strongly suggests that Herrmann and Nurdin are not taking proper steps to protect the girls’

interests; in stark contrast, Plaintiff Soegiyono’s counsel, at their own expense, hired respected

and well known firms in Indonesia, including the law firms of Kailimang Ponto and Adams Co,

both firms having highly respected leading Indonesian attorneys on their roster and actively

involved in advising on the welfare of the girls. (Id; see also Ex. 3.)

         The meet and confer process regarding the general issues presented in this motion has

been lengthy and involved multiple discussions between the interested parties and mediator over

several months. (Singh Decl. at ¶ 31.) Unfortunately, the parties have no successfully resolved

these issues, nor agreed upon a professional guardian ad litem. (Id.) In fact, the meet and confer

process and attempts to settle and resolve the matters revealed instead that Herrmann remains

very focused on his own fees. (Id.) Indeed, when Plaintiff Soegiyono’s counsel attempted to

reach an understanding that would allow the girls loving aunt to see them and have some basic

visitation rights, Herrmann and/or his colleagues reacted repeatedly by saying that his focus was

the Boeing money and resolving fee issues. (Id.) Mr. Kabateck and Mr. Singh have been morally

                                                 17
    Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 22 of 23 PageID #:50




horrified by this conduct, and repeatedly urged Herrmann and his colleagues to change their

position on this, but they would not. (Id.) Once again, it appears that Herrmann and his client

were not in fact meeting and conferring in good faith, but were instead buying time because they

knew that Plaintiff Soegiyono had this motion prepared to file and were planning on filing it.

   V.      CONCLUSION

        For the foregoing reasons, Plaintiff Rini Soegiyono respectfully and urgently requests the

Court issue an order appointing a professional guardian ad litem for F.F.N.W. and F.S.N.W. for

the In Re: Lion Air Flight JT610 Crash matter so that the girls claims can be resolved and not

endangered by the interests of Nurdin and his counsel.

Dated: April 30, 2020                         /s/ Brian S. Kabateck, Esq.
                                              Attorney for Plaintiff RINI EKA A. SOEGIYONO,
                                              Administrator of the Estate of NIAR RURI
                                              SUNARNIATI SOEGIYONO

                                              KABATECK LLP
                                              Brian S. Kabateck, Cal. State Bar No. 152054
                                              (admitted pro hac vice)
                                              bsk@kbklawyers.com
                                              Christopher B. Noyes, Cal. State Bar No. 270094
                                              (admitted pro hac vice)
                                              cn@kbklawyeers.com
                                              633 West Fifth Street, Suite 3200
                                              Los Angeles, CA 90071
                                              Tel: 213-217-5000
                                              Fax: 213-217-5010


                                              /s/ Sanjiv N. Singh, Esq.
                                              Attorney for Plaintiff RINI EKA A. SOEGIYONO,
                                              Administrator of the Estate of NIAR RURI
                                              SUNARNIATI SOEGIYONO

                                              SANJIV N. SINGH, APLC
                                              Sanjiv N. Singh, Cal. State Bar No. 193525
                                              admin@sanjivnsingh.com
                                              1650 South Amphlett Blvd. Suite 220
                                              San Mateo CA 94402
                                              Tel: 650-389-2255 / Fax: 415-358-4006

                                                18
   Case: 1:19-cv-03415 Document #: 11 Filed: 04/30/20 Page 23 of 23 PageID #:51




                                CERTIFICATE OF SERVICE

       Brian S. Kabateck, an attorney, certifies that, on April 30, 2020, counsel filed the

foregoing document via CM/ECF which thereby electronically served all interested parties to the

instant motion.

Dated: April 30, 2020                                        /s/ Brian S. Kabateck, Esq.
                                                             Brian S. Kabateck, Cal. State Bar
                                                             No. 152054 (admitted pro hac vice)




                                                19
